 In the Matter of W. LOWENTHAL CO., INCORPORATEDandCOHOES KNITGooDS WORKERS UNION No. 21514, A. F. OF L.Case No. R-1015AMENDMENT TO DIRECTION OF ELECTIONDecember 0, 1938On November 23, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 inthe above-entitled matter, the election to be held within fifteen (15)days from the date of the Direction, under the supervision and di-rection of the Regional Director for the Second Region (New YorkCity).The Board, having been advised that Textile Workers OrganizingCommittee, Local No. 88, does not desire its name to appear uponthe ballot, hereby amends the Direction of Election issued on Novem-ber 23, 1938, by striking therefrom the words "to determine whetherthey desire to be represented by Cohoes Knit Goods Workers Union,No. 21514, affiliated with the American Federation of Labor, or byTextileWorkers Organizing Committee, Local No. 88, affiliated withthe Committee for Industrial Organization, for the purposes of col-lective bargaining, or by neither" and substituting therefor thewords "to determine whether or not they desire to be representedby Cohoes Knit Goods Workers Union, No. 21514, affiliated withtheAmerican Federation of Labor, for the purposes of collectivebargaining."10 N. L.R. B., No. 7.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESDecember 30, 1938On November 23, 1938, the ;National Labor Relations Board,herein called the Board, issued a Decision and Direction of Elec-tion in the above-entitled case.On December 2, 1938, the Boardissued an Amendment to Direction of Election.The Direction ofElection, as amended, directed that ah election by secret ballot beconducted within fifteen (15) days from the date of the Direction,among all the employees whose names appear on the pay roll of19 N L R.B. 117382 DECISION'S AND ORDERS83W. Lowenthal Co., Incorporated, Cohoes, New York, of June 25,1938, excluding clerical employees, watchmen, sorters, millwrights,salesmen, and supervisory employees, and all those employees whohad since quit or been discharged for cause, to determine whetheror not they desire to be represented by Cohoes Knit Goods WorkersUnion, No. 21514, affiliated with the American Federation of Labor,for the purposes of collective bargaining.Pursuant to the Direction as amended, an election by secret ballotwa' conducted under the direction and supervision of the RegionalDirector for the Second Region.Full opportunity was afforded allparties to this investigation to participate in the conduct of thesecret ballot and to make challenges.On December 10, 1938, saidRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, issued and duly served upon the parties an IntermediateReport on the election.No objections or exceptions to the Inter-mediate Report were filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote-------------------------------- 72Total number of ballots cast-------------------------------- 61Total number of ballots counted------------------------------59Totalnumber ofvotes in favor of Cohoes Knit Goods WorkersUnion No. 21514, A. F. of L------------------------------ 58Total numberof votes againstafore-mentioned union--------1Totalnumber ofblank votes-------------------------------0Total numberof void ballots------------------------------0Total numberof challenged votes---------------------------2By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIEDthat Cohoes Knit Goods Workers Union,No. 21514, affiliated with the American Federation of Labor, hasbeen designated and selected by a' majority of the employees ofW. Lowenthal Co., Incorporated, Cohoes, New York, excludingclerical employees,watchmen, sorters, millwrights, salesmen, andsupervisory employees, as their representative for the purposes ofcollective bargaining and that, pursuant to the provisions of Section9 (a) of the Act, Cohoes Knit Goods Workers Union, No. 21514,affiliatedwith the American Federation of Labor, is the exclusiverepresentative of all such employees for the purposes of collective-bargaining in respect to wages, rates of pay, hours of work, andother conditions of employment.10 N. L. It B., No. 7a.